Order entered September 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00864-CV

                               PAMELA ANDERSON, Appellant

                                                 V.

                       KELLY WEED AND KATHY WEED, Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-03066-D

                                             ORDER
       Before the Court is the September 12, 2019 request of Coral Wahlen, Official Court

Reporter for County Court at Law No. 4, for an extension of time to file the reporter’s record.

By letter dated September 26, 2019, the Court questioned its jurisdiction over this appeal and

requested the parties to file letter briefs. Accordingly, we GRANT the request to the extent that

the Court suspends the deadline for the reporter’s record pending this Court’s determination of

its jurisdiction over this appeal. If the Court determines it has jurisdiction over this appeal, it

will set a new deadline for the reporter’s record.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE